Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

This office action is in response to the Request for Continued Examination (RCE) filed on 07/23/2021. Currently, claims 1-5 and 8-17 are pending in the application. Claims 6-7 have been cancelled and claims 16-17 have been added new.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 4-5, 9-13 and 16 are rejected under 35 U.S.C. 103 as being obvious over ENQUIST (US 20170062366 A1, hereinafter as “Enquist”) in view of Shimotsusa (US 20130112849 A1).

Regarding claim 1, Figure 7 of Enquist discloses a semiconductor device, comprising: 
a first substrate (32, [0036]) including: 
a first insulating layer (3 in 32), 
a first conductive layer (4, in 32) provided in the first insulating layer, 
a first metal layer (7 in 32) provided in the first insulating layer, and 
a second metal layer (1) provided between the first metal layer (7) and the first conductive layer (4), the second metal layer (1) being in direct contact with the first metal layer (7), a linear expansion coefficient of the second metal layer (1, consider copper) being higher than a linear expansion coefficient of the first metal layer (7, consider nickel); and 
a second substrate (32, [0036]) in direct contact with the first substrate, the second substrate including: 
a second insulating layer (3 in 30), 
a second conductive layer (4 in 30) provided in the second insulating layer, 
a third metal layer (7 in 30) provided in the second insulating layer, the third metal layer being in direct contact with the first metal layer (7 in 32) ([0028]), and 
a fourth metal layer (1 in 30) provided between the third metal layer and the second conductive layer, a linear expansion coefficient of the fourth metal layer (consider copper for 1) being higher than a linear expansion coefficient of the third metal layer (consider nickel for 7), wherein the 

Figure 7 of Enquist does not teach that the second metal layer (1) being in direct contact with the first conductive layer (4) and the first insulating layer (32).

However, Figures 10-13 of Enquist teach another alternating embodiment wherein the barrier layer (2) in Figure 7 is not formed around the metal layer 13 in Figures 10-12 or metal layer 23 in Figure 13, wherein the metal layer 13 (19 in Figure 12) is in direct contact with the surrounding interlayer dielectric layer and a bottom interconnect not shown ([0047]-[0050]).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the second metal layer (1) being in direct contact with the first conductive layer (4) and the first insulating layer (32) instead of not in direct contact in the device of Figure 7 of Enquist,  since the court has held that a simple substitution of one known element for another (forming a conductive layer without a barrier layer instead of with a barrier layer) to obtain predictable results is obvious. KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007). (Please see Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980)).

Further, Figure 7 of Enquist does not teach that the second metal layer having a first narrow portion and a first wide portion, the first narrow portion being provided between the first conductive layer and 

However, Shimotsusa is a pertinent art which teaches semiconductor device having two substrate bonded together ([0003]), wherein the substrates include conductive structure, wherein the conductive structures having a narrow portion and a wider portions (311, Figure 1, [0049]) and such structure suppress dark current or leakage current in the structure ([0008]). 

Thus, it would have been obvious to  one of ordinary skill in the art before the effective filing date of the claimed invention to use the second metal layer having a first narrow portion and a first wide portion, the first narrow portion being provided between the first conductive layer and the first wide portion and the fourth metal layer having a second narrow portion and a second wide portion, the second narrow portion being provided between the second conductive layer and the second wide portion in the device of Enquist according to the teaching of Shimotsusa in order to form an improved interconnecting structure as a matter of design choice, since it has been held that the configuration of the container (shape of the second metal layer with a narrow portion and wider portion) was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape of the claimed container (second active region, P2, in this case) was significant, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).



Regarding claim 2, Figure 7 of Enquist discloses that the semiconductor device according to claim 1, wherein the first metal layer (7 in 32) and the third metal layer (7 in 30) are made of a same material ([0028]).  

Regarding claim 4, Figure 7 of Enquist does not explicitly teach that the semiconductor device according to claim 1, wherein when a direction in which the second metal layer (1) and the first metal layer (7) are stacked is referred to as a first direction, a thickness of the second metal layer (1) in the first direction is 30% or more of a sum of a thickness of the first metal layer in the first direction and the thickness of the second metal layer in the first direction.  

However, based on the drawings of Figure 7 of Enquist, a thickness of the second metal layer (1) in the first direction is apparently 30% or more of a sum of a thickness of the first metal layer (7) in the first direction and the thickness of the second metal layer in the first direction. Further,  it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 5, Figure 7 of Enquist does not explicitly teach that the semiconductor device according to claim 1, wherein when a direction in which the second metal layer (1) and the first metal layer (7) are stacked is referred to a as a first direction, whereas a direction perpendicular to the first direction is referred to as a second direction, a width of the second metal layer (1) in 

However, Figure 15 (an obvious variation of Figure 7) of Enquist teaches that the bottom portion of a layer similar to layer 1 in Figure 7 is narrower. 

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use the claimed shape according to the teaching of Figure 15 of Enquist, since the court has held that a simple substitution of one known element for another (having narrower bottom region of layer 1 instead of uniform) to obtain predictable results is obvious. KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007). (Please see Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980)). Further, it has been held that changes in location, material, shape and size are a matter of obvious design choice, absent any persuasive evidence that the change in configuration was significant (see In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432).

Regarding claim 9, Figure 7 of Enquist discloses that the semiconductor device according to claim 1, wherein the first insulating layer (3 in 32) and the second insulating layer (3 in 30) directly contact each other.  

Regarding claim 10, Figure 7 of Enquist discloses that the semiconductor device according to claim 2, wherein the first insulating layer (3 in 32) and the second insulating layer (3 in 30) directly contact each other.  

Regarding claim 11, Figure 7 of Enquist discloses that the semiconductor device according to claim 1, wherein the fourth metal layer (1 in 30) is in direct contact with the third metal layer (7 in 30).  

Regarding claim 12, Figure 7 of Enquist discloses that the semiconductor device according to claim 1, wherein when a direction in which the second metal layer (1) and the first metal layer (7) are stacked is referred to as a first direction (vertical in the Figure), whereas a direction  perpendicular to the first direction is referred to as a second direction (horizontal), and a direction perpendicular to both the first direction and the second direction is referred to as a third direction (front to back), widths of the first metal layer and the second metal layer in the second direction are substantially equal but does not teach that a Amendment filed with RCEPage 5Serial Number: 16/267,203widths of the first metal layer and the second metal layer in the third direction are substantially equal.

However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that changes in location, material, shape and size are a matter of obvious design choice, absent any persuasive evidence that the change in configuration was significant (see In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432).



Regarding claim 13, Figure 7 of Enquist discloses that the semiconductor device according to claim 1, wherein both the third metal layer (7 in 30) and the fourth metal layer (1 in 30) are surrounded by the second insulating layer (3 in 30).

Regarding claim 16, Figure 7 of Enquist in view of Shimotsusa teach that the semiconductor device according to claim 1, wherein the second metal layer includes a first step between the first narrow portion and the first wide portion, and the fourth metal layer includes a second step between the second narrow portion and the second wide portion (311 has a step in Figure 1 of Shimotsusa).


Claims 3 and 8 are rejected under 35 U.S.C. 103 as being obvious over ENQUIST (US 20170062366 A1, hereinafter as “Enquist”) in view of Shimotsusa (US 20130112849 A1) as applied to claims above, and further in view of Chen et al (US 20150294955 A1).

Regarding claims 3 and 8, Figure 7 of Enquist does not explicitly teach that the semiconductor device according to claim 1, wherein the first metal layer (7 in 32)) includes a metal containing copper as its main constituent, and the second metal layer (1 in 32) includes a metal containing aluminum as its main constituent.  Or
The semiconductor device according to claim 1, wherein the third metal layer (7 in 30) includes a metal containing copper as its main constituent, and the fourth metal layer (1 in 30) includes a metal containing aluminum as its main constituent.  

However, Chen is a pertinent art which teaches of using copper in material 120 similar to 7 in Enquist and aluminum in 110 similar to 1 in Enquist ([0075] of Chen).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the claimed materials in the device of Enquist according to the teaching of Chen ([0075]), since it has been held to be within the general skill of a worker in the art to select a known material such as copper in layer 7 and aluminum in layer 1 in the device of Enquist on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416 (CCPA 1960). Further, t has been held that changes in location, material, shape and size are a matter of obvious design choice, absent any persuasive evidence that the change in configuration was significant (see In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432).


Claims 14-15 and 17 are rejected under 35 U.S.C. 103 as being obvious over LIU et al (US 20140117546 A1) in view of KIM et al (US 20150076649 A1) and Shimotsusa (US 20130112849 A1).

 Regarding claim 14, Figures 1-2 of LIU disclose a semiconductor device, comprising: 
a first substrate (100) including: 
a first insulating layer (114, [0024]), a first conductive layer (108) provided in the first insulating layer, a first metal layer (112) provided in the first insulating layer, a second metal layer (110) 
a first barrier metal (113) provided between the first metal layer (112) and the second metal layer (110), and between the first metal layer (112) and the first insulating layer (114); and 
a second substrate (150, [0029]) in direct contact with the first substrate (100), the second substrate including: 
a second insulating layer (154), a second conductive layer (a layer connected to 156, similar to 108 not shown, [0029]) provided in the second insulating layer, a third metal layer (152) provided in the second insulating layer, the third metal layer (152) being in direct contact with the first metal layer (112), and Response to Office ActionPage 6 Serial Number: 16/267,203a fourth metal layer (156) provided between the third metal layer and the second conductive layer, a linear expansion coefficient of the fourth metal layer (156, considering aluminum) being higher than a linear expansion coefficient of the third metal layer (152, considering copper), 
wherein the first insulating layer (114) includes a first hole, and both the first metal layer (112) and the second metal layer (110) are provided in the first hole, and 
wherein the second insulating layer (154) includes a second hole (where 152+153+156 located), and both the third metal layer (152) and the fourth metal layer (156) are provided in the second hole.

Figures 1-2 of LIU does not teach a second barrier metal provided between the second metal layer and the first conductive layer, and between the second metal layer and the first insulating layer.

However, KIM is a pertinent art which teaches a method of bonding two substrates in forming an electronic device. Figure 2A of KIM is such an electronic device, wherein the interconnecting structure comprise bonding pads (104) and vias connecting the bonding pads of two substrates, wherein the bonding pads and the vias are formed with barrier layers (104a and 31) ([0098]).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use a second barrier metal provided between the second metal layer and the first conductive layer, and between the second metal layer and the first insulating layer in the device of LIU according to the teaching of KIM in order to prevent metal diffusion into the insulating layer around the metal layer ([0099] of KIM).

Further, LIU does not teach that the second metal layer having a first narrow portion and a first wide portion, the first narrow portion being provided between the first conductive layer and the first wide portion and the fourth metal layer having a second narrow portion and a second wide portion, the second narrow portion being provided between the second conductive layer and the second wide portion.

However, Shimotsusa is a pertinent art which teaches semiconductor device having two substrate bonded together ([0003]), wherein the substrates include conductive structure, wherein the conductive structures having a narrow portion and a wider portions (311, Figure 1, [0049]) and such structure suppress dark current or leakage current in the structure ([0008]). 


Thus, it would have been obvious to  one of ordinary skill in the art before the effective filing date of the claimed invention to use the second metal layer having a first narrow portion and a first wide portion, the first narrow portion being provided between the first conductive layer and the first wide portion and the fourth metal layer having a second narrow portion and a second wide portion, the second narrow portion being provided between the second conductive layer and the second wide portion in the device of LIU according to the teaching of Shimotsusa in order to form an improved interconnecting structure as a matter of design choice, since it has been held that the configuration of the container (shape of the second metal layer with a narrow portion and wider portion) was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape of the claimed container (second active region, P2, in this case) was significant, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
  
Regarding claim 15, Figures 1-2 of LIU disclose that the semiconductor device according to claim 14, wherein the first barrier metal includes titanium, titanium nitride, tantalum, or tantalum nitride, and the second barrier metal includes titanium, titanium nitride, tantalum, or tantalum nitride (113, TaN, [0028]).

Regarding claim 17, Figures 1-2 of LIU in view of Shimotsusa teach that the semiconductor device according to claim 14, wherein the second metal layer includes a first step between the first narrow portion and the first wide portion, and the fourth metal layer includes a second step 


Response to Arguments

Applicant’s arguments/amendments regarding the rejection of claims 1-5 and 8-17, filed on 07/23/2021 as recited in pages 8-9, have been fully considered but arguments are moot because newly added limitation to the claim (s) requires a new ground of rejection necessitated by amendments.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS, can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/
Primary Examiner, Art Unit 2813
08/27/2021